134 S.E.2d 386 (1964)
261 N.C. 263
STATE of North Carolina
v.
Winston PHILLIP.
No. 652.
Supreme Court of North Carolina.
January 31, 1964.
*389 T. W. Bruton, Atty. Gen., Richard T. Sanders, Asst. Atty. Gen., for the State.
Blackwell M. Brogden, Durham, for defendant appellant.
SHARP, Justice:
When the case was called for trial the defendant, in the absence of the jury, dictated the following motion to the court reporter:
"This cause coming on to be heard at the June 26, 1963, Term before the Honorable Leo Carr, Presiding, and the defendant, Winston Phillips, desires to employ additional counsel in said case with C. J. Gates to represent him;
"The defendant having been sick and counsel C. J. Gates was unable to confer with the defense and adequately prepare his case; that counsel has stated to the Court that he was not prepared to try his said case and that he had not interviewed a single witness for the defense; therefore, he makes this motion for a continuance of said case until the next Term of Criminal Court of said County. This 26th day of June, 1963."
The court heard the motion and found facts which are summarized as follows:
Bill of indictment No. 4778 was returned by the grand jury at the April Term 1963. It was based on a warrant issued for the defendant on April 13, 1963 at which time the defendant had given bond for his appearance in the Superior Court on April 17, 1963. This case was calendared for trial at the May Term which convened on May 13, 1963. C. J. Gates of the Durham Bar appeared at that term and moved for a continuance upon the ground that he needed more time to prepare defendant's case for trial. This motion was allowed. The case was again calendared for trial on June 26, 1963. At the call of the calendar on Monday, June 24th, the defendant's attorney, C. J. Gates, was present. The solicitor announced that this case would be for trial and called for any motions which were to be made in any case set for trial at the term. Defendant's counsel made no motion. At no time was there presented to the court a doctor's certificate indicating that the defendant had been too ill to confer with counsel or to stand trial.
Upon the foregoing findings the court denied the motion for continuance and directed the trial to proceed. After the solicitor had started interrogating prospective jurors, defendant's counsel, C. J. Gates, stated in open court that there were three other cases on the calendar pending against the defendant, to wit, Nos. 4779, 4780, and 4781; that to save time and to dispose of all the cases at once, he suggested that the additional three cases be consolidated with No. 4778 for trial. With the consent of the solicitor and the defendant, the court then ordered the four cases consolidated for trial.
Defendant now contends that the failure of the court to allow his motion for a continuance in effect denied him the right to counsel and the right to present his defense as guaranteed by Article 1, §§ 11 and 17 of the Constitution of North Carolina and the Fourteenth Amendment to the United States Constitution.
Every person charged with crime is entitled to be represented by an attorney and this right necessarily includes a reasonable time for counsel to prepare the defendant's case. State v. Utley, 223 N.C. 39, 25 S.E.2d 195. Ordinarily a motion for continuance is addressed to the sound discretion of the trial judge and his ruling thereon is not subject to review on appeal except in a case of manifest abuse. State v. Creech, 229 N.C. 662, 51 S.E.2d 348. However, when the motion is based on a right guaranteed by the Federal and State *390 Constitutions the question presented is one of law and the order of the court is reviewable. State v. Lane, 258 N.C. 349, 128 S.E. 389; State v. Farrell, 223 N.C. 321, 26 S.E. 2d 322.
Regardless of whether the defendant bases his appeal upon an error of law or an abuse of discretion, it is elementary that to entitle him to a new trial he must show not only error but prejudicial error. He has shown neither. Defendant was represented by counsel of his own choosing who, forty-three days earlier, had secured a continuance on the ground that more time was needed to prepare for trial. When the solicitor announced two days earlier that this case would be for trial and asked if there were any motions, none were made although defendant's counsel was present in court. The motion for continuance came two days later when the case was called for trial. The statement of counsel that defendant had been sick was uncorroborated by any doctor's certificate or other proof. While counsel stated that he had not interviewed a single witness, he failed to say that defendant had a single witness for him to interview, and the record does not suggest any.
Employment of counsel does not excuse an accused from giving proper attention to his case; he has the duty to be diligent in his own behalf. "When a man has a case in court, the best thing he can do is to attend to it." Pepper v. Clegg, 132 N.C. 312, 43 S.E. 906. Had defendant desired to employ additional counsel, it behooved him to make timely arrangements and not to wait until the day of the trial, particularly when he had already been granted one continuance in order to prepare. The expression of a desire to employ additional counsel, postponed until the day of the trial, may not be used as a device for delay. If, because of circumstances beyond his control, defendant could not have a fair trial at that term, it was incumbent upon him to detail those circumstances in an affidavit as specified in G.S. § 1-176. Furthermore, defendant is in no position to complain of the judge's failure to continue No. 4778 after he himself suggested and agreed that the three additional cases, which the solicitor had not intended to try then, should be consolidated and tried with it.
We think this case is controlled by State v. Gibson, 229 N.C. 497, 50 S.E.2d 520, where Ervin, J., said:
"* * * A continuance ought to be granted if there is an apparent probability that it will further the ends of justice. Consequently, a postponement is proper where there is a belief that material evidence will come to light and such belief is reasonably grounded on known facts. But a mere intangible hope that something helpful to a litigant may possibly turn up affords no sufficient basis for delaying a trial to a later term. State v. Madison, 49 W.Va. 96, 38 S.E. 492.
"A painstaking consideration of the record engenders a somewhat firm conviction that counsel for the prisoner suffered from lack of any substantial defense rather than from any scarcity of time. Be their zeal for their client's cause ever so great, advocates cannot make brick without straw. It all comes to this: The record fails to show that the requested continuance would have enabled the prisoner and his counsel to obtain additional evidence or otherwise present a stronger defense."
Assignment of error No. 2 relates to certain questions asked by his Honor which defendant contends constituted excessive participation by the judge in the trial. We have carefully examined each of the questions of which defendant complains. A number of them were asked by the solicitor and not by the judge; twelve were asked by the judge in the absence of the jury. Of the questions asked by the trial judge, each was painstakingly and properly phrased in an obvious effort to *391 clarify and screen the testimony so as to prevent the introduction of any incompetent evidence. This assignment of error is overruled.
Assignment of error No. 3 is "That his Honor erred in allowing the defendant Winston Phillip to cross-examine the State's witness William S. Best as follows: * * *." Defendant then sets out in question and answer form the entire cross-examination of the witness. This assignment of error is based on no exception. The trial judge neither required nor suggested that defendant himself cross-examine the witness. Apparently the defendant proceeded to do so by prearrangement with his counsel. Had the solicitor objected, no doubt his Honor would have required counsel to conduct the cross-examination. A party has the right to appear in propria persona or by counsel, but this right is alternative. G.S. § 1-11. One has no right to appear both by himself and by counsel. New Hanover County v. Sidbury, 225 N.C. 679, 36 S.E.2d 242; McClamroch v. Colonial Ice Co., 217 N.C. 106, 6 S.E.2d 850; Abernethy v. Burns, 206 N.C. 370, 173 S.E. 899. However, the court did not intervene ex mero motu to stop the examination, and the record suggests nothing to indicate that it was incumbent upon him to do so in the interest of a fair trial. The defendant now contends that this judicial liberality, exercised in his favor at the time, entitles him to a new trial. If defendant's performance was indeed prejudicial to him, which does not appear, the mischief did not result from any action by the trial court. State v. Pritchard, 227 N.C. 168, 41 S.E.2d 287.
Finally, the defendant challenges the definition of reasonable doubt in his Honor's charge to the jury:
"The burden is on the State to satisfy the jury beyond a reasonable doubt of his guilt as to each of the charges in these four Bills of Indictment. A reasonable doubt is a fair and honest doubt based on common sense and reason and one that leaves your mind so that you cannot say that you have an abiding conviction to a moral certainty of the defendant's guilt."
We perceive nothing in this charge calculated to affect defendant's rights adversely or, considering the evidence in the case, likely to have misled the jury in any way. State v. Mostella, 159 N.C. 459, 74 S.E. 578. The import of the instruction is that, after applying reason and common sense to the whole case, if the jurors are not satisfied to a moral certainty of the defendant's guilt, they have a reasonable doubt. The statement does not contain the error which necessitated a new trial in State v. Braxton, 230 N.C. 312, 52 S.E.2d 895 where reasonable doubt was defined as "a doubt based upon reason and common sense and growing out of the evidence in the case." The Court held that, considering the nature of the proof in that case, having used the expression "growing out of the evidence in the case" it was error not to add "or the lack of evidence" or some phrase of similar import. Cf. State v. Hammonds, 241 N.C. 226, 85 S.E.2d 133.
"The words `reasonable doubt,' in themselves, are about as near self-explanatory as any explanation that can be made of them." State v. Wilcox, 132 N.C. 1120, 44 S.E. 625. In the absence of a request, trial judges are not required to define the term "beyond a reasonable doubt" in charging the jury in a criminal case. However, it is their custom to do so. Therefore, as Denny, J., (now C. J.) suggested in State v. Hammonds, supra, it would eliminate this particular recurring assignment of error if they would use one of the succinct and approved definitions contained in that opinion.
A careful examination of the record leads us to the conclusion that the defendant has had a fair trial. In it we find
No error.